Citation Nr: 0517285	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral cataracts, 
postoperative as secondary to service connected disability of 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from July 1959 to July 1979.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for bilateral 
cataracts, postoperative, claimed secondary to hypertension 
and directly related to service.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The issue of entitlement to service connection for cataracts 
is on appeal.  In December 2003, a VA examiner determined 
that the cataracts were more related to his high degree of 
myopia.  It was noted that the veteran was highly myopic when 
he entered service.

This evidence presents a new theory of potential entitlement 
that has not been addressed by the AOJ.  The AOJ has not 
addressed the issue of entitlement to service connection for 
myopia.  The Court of Appeals for Veterans Claims (Court) has 
ruled that the Board is obligated to "seek out all issues 
[that] are reasonably raised from a liberal reading of the 
documents or oral testimony submitted prior to the BVA 
decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 129 (1991); Schroeder v. 
West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000)(holding that VA 
has obligation to explore all legal theories, including those 
unknown to the veteran, by which he can obtain benefit sought 
for the same disability).  Since the examiner has determined 
that the veteran had myopia during service, the Board finds 
that the issue is inextricably intertwined with the issue on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak 
v. Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  Thus, the AOJ must address this matter.

This case is REMANDED for the following action:

1.  The AOJ must address the issue of 
entitlement to service connection for 
myopia.  Any determination must comply 
with the provisions concerning myopia in 
the M21-1 and be based on the evidence 
of record.  If there is a determination 
that myopia is merely refractive error, 
that determination must be supported by 
medical evidence.  Any determination 
regarding incurrence or aggravation must 
be supported by evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

